        Case
         Case1:20-cv-02949-LAP
              1:20-cv-02949-LAP Document
                                 Document10-4
                                          11 Filed
                                              Filed04/17/20
                                                    04/16/20 Page
                                                              Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

3M COMPANY
                                                    C.A. No. 1:20-cv-02949-LAP
              Plaintiff,

       v.                                           [PROPOSED] ORDER GRANTING
                                                    MOTION FOR ADMISSION
PERFORMANCE SUPPLY, LLC,                            PRO HAC VICE OF
                                                    CARMINE R. ZARLENGA III
              Defendant.


       The Motion of Carmine R. Zarlenga III for admission to practice Pro Hac Vice in the

above captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the State of

Ohio and the District of Columbia; and that his contact information is as follows:

       Applicant’s Name: Carmine R. Zarlenga III
       Firm Name: Mayer Brown LLP
       Address: 1999 K Street NW
       City/State/Zip: Washington, DC 20006-1101
       Telephone/Fax: (202) 263-3000 / (202) 263-3300
       Email: czarlenga@mayerbrown.com


       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for Plaintiff 3M Company in the above-entitled action;
       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: April 16, 2020
                                                     United States District / Magistrate Judge
                                                     April 17, 2020
